Name: 87/193/EEC: Commission Decision of 5 March 1987 on the improvement of agricultural structures in the Netherlands pursuant to Council Regulation (EEC) No 797/85 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  agricultural structures and production;  Europe
 Date Published: 1987-03-18

 Avis juridique important|31987D019387/193/EEC: Commission Decision of 5 March 1987 on the improvement of agricultural structures in the Netherlands pursuant to Council Regulation (EEC) No 797/85 (Only the Dutch text is authentic) Official Journal L 076 , 18/03/1987 P. 0024 - 0024*****COMMISSION DECISION of 5 March 1987 on the improvement of agricultural structures in the Netherlands pursuant to Council Regulation (EEC) No 797/85 (Only the Dutch text is authentic) (87/193/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 25 (3) thereof, Whereas on 19 November and 8 December 1986, the Netherlands Government notified, pursuant to Article 24 (4) of Regulation (EEC) No 797/85: - Decree No J 4765 of 8 September 1986 amending the Decree on the aids granted to less-favoured areas, - the Decision of 16 October 1986 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund, amending Decision No 352 of the Board adopting the Order on the improvement of agricultural structures; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether, in the light of the above communications, the provisions adopted in the Netherlands pursuant to Titles I and III of Regulation (EEC) No 797/85 continue to satisfy the conditions for a financial contribution by the Community; Whereas, moreover, the Commission reserved the right in its Decision 86/117/EEC (3), to check whether the provisions taken in Decision No 352 of the Board adopting the Order on the improvement of farm structures continue to satisfy the objectives of Title I of Regulation (EEC) No 797/85; Whereas, in the light of the situation on the markets in agricultural products and the Development of the common agricultural policy, the system of aid for investments provided for in Decision No 352 must be regarded as meeting the objectives of Regulation (EEC) No 797/85; Whereas the measures laid down by the provisions notified on 19 November and 8 December 1986 satisfy the conditions of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The measures adopted in the Netherlands pursuant to Titles I and III of Regulation (EEC) No 797/85 and referred to in the recitals continue to satisfy the conditions for a financial contribution by the Community towards the common measure referred to in Article 1 of that Regulation. Article 2 This Decision is addressed to the Netherlands. Done at Brussels, 5 March 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 130, 16. 5. 1986, p. 57.